Citation Nr: 1025250	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-06 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of service connection for the cause of the Veteran's death 
and, if so, whether service connection is warranted.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1970.  The 
Veteran died in June 2004; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

A hearing was held on August 18, 2009, in Togus, Maine, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.  
After the hearing, the appellant submitted additional evidence to 
the Board, along with a written waiver of initial RO review of 
this evidence.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  An unappealed November 2007 Board decision denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.    

2.  The evidence received since the November 2007 Board decision, 
by itself, or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for the cause of the Veteran's death 
and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's death certificate shows that he died in June 
2004, and the immediate cause of death was listed as metastatic 
renal cell cancer.  

4.  By resolving the benefit of the doubt in favor of the 
appellant, the cause of the Veteran's death is etiologically 
related to Agent Orange exposure during active service.  


CONCLUSIONS OF LAW

1.  The Board's November 2007 decision denying the appellant's 
claim for service connection for the cause of the Veteran's death 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  New and material evidence having been received to reopen the 
claim of entitlement to service connection for the cause of the 
Veteran's death, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).



3.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e), 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  However, in this case, as 
the Board is reopening the claim and ultimately granting on the 
merits, there is no need to review whether VA's statutory duties 
to notify and assist are fully satisfied as any error would be 
non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); see also                    
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

LAW AND ANALYSIS

I.	New and Material Evidence

The record reveals that the appellant's claim for service 
connection for the cause of the Veteran's death was denied by a 
November 2007 Board decision.  Unless the Chairman of the Board 
orders reconsideration, all decisions of the Board are final on 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100; see also      38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  
Because the record does not reflect that the Veteran or a 
representative, or the Board requested reconsideration of the 
November 2007 Board decision, the decision is final based on the 
evidence then of record.  Id.

The appellant submitted a claim to reopen her previously denied 
claim for service connection for the cause of the Veteran's death 
in March 2008.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications to reopen filed after 
August 29, 2001, as was the application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate the 
claim; which is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).   To reopen a 
previously disallowed claim, new and material evidence must be 
presented or secured since the last final disallowance of the 
claim on any basis, including on the basis that there was no new 
and material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, 'credibility' of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

At the time of the November 2007 Board decision, the record 
contained the Veteran's service treatment records, certificate of 
death, private treatment records, VA treatment records, an August 
2006 VA opinion, and the appellant's statements.  The Board 
denied the appellant's claim as the evidence did not show that a 
disease or injury which caused or contributed to the Veteran's 
death was incurred in or aggravated by service.  In pertinent 
part, the Board explained that the Veteran died from metastatic 
renal cell cancer and that no medical provider opined that the 
Veteran's cancer which caused his untimely death was otherwise 
due to service.  

The evidence associated with the claims file subsequent to the 
November 2007 Board decision includes the appellant's statements 
and the September 2009 letter from Dr. J.P.Y.  As the previous 
denial of service connection was premised, in part, on a finding 
that there was no medical evidence linking the Veteran's cause of 
death to active service, for evidence to be new and material, the 
evidence would have to tend to show that the Veteran's cause of 
death was related to service.    

The Board has thoroughly reviewed the evidence associated with 
the claims file subsequent to the November 2007 Board decision 
and finds that the evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for the cause of the Veteran's death.  
Specifically, the Board finds that the September 2009 letter from 
Dr. J.P.Y. is new and material.  Dr. J.P.Y. opined that he 
believed there was a possible causative factor of Agent Orange 
and recommended that consideration be given to the connection 
between the Veteran's disease and exposure while being in the 
military during the Vietnam conflict.  Therefore, as the medical 
evidence indicates that the Veteran's cause of death is related 
to service, the evidence is so significant that it must be 
considered in connection with the evidence previously of record.  
38 C.F.R.               § 3.156(a) (2009).  Accordingly, the 
Board finds that new and material evidence has been presented to 
reopen the appellant's previously denied claim for service 
connection for the cause of the Veteran's death and, therefore, 
the claim is reopened.  

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the appellant 
would be prejudiced by the Board proceeding to a decision on the 
merits.  However, as will be discussed in greater detail below, 
the appellant's claim has been granted and, therefore, the 
appellant would not be prejudiced by the Board's review of the 
merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).




II.	Service Connection for the cause of the Veteran's death.   

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a Veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of         38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of             38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II diabetes 
or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  For purposes of this section, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R.             § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, a Veteran may establish 
service connection based on exposure to Agent Orange with proof 
of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 
120 (2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The death of a Veteran will be considered as having been due to a 
service-connected disability where the evidence establishes that 
such disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.              38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributes 
substantially or materially to death, or aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  Service-
connected disabilities or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there was resulting debilitating 
effects and general impairment of health to the extent that would 
render the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but, even in 
such cases, there is for consideration whether there may be 
reasonable basis for holding that a service-connected condition 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that service 
connection for the cause of the Veteran's death is warranted.  

A certificate of death indicates that the Veteran died in June 
2004.  The immediate cause of death was listed as metastatic 
renal cell cancer.   There were no other significant conditions 
or underlying causes listed.

At the time of the Veteran's death, service connection had been 
established for posttraumatic stress disorder (PTSD) and diabetes 
mellitus, type II.  However, the appellant does not contend that 
either of the Veteran's disabilities were a principal or 
contributory cause of his death.  Instead, she claims that the 
Veteran's cause of death, metastatic renal cell carcinoma, is 
related to Agent Orange exposure.  

The Veteran's DD 214 indicates that he was stationed in the 
Republic of Vietnam.  For his service, the Veteran was awarded 
the Navy Achievement Medal with "V" device, the Vietnam Service 
Medal with two stars, the Combat Action Ribbon, and the Vietnam 
Campaign Medal with device.  As such, the Veteran served in the 
Republic of Vietnam during the Vietnam era and is therefore 
presumed to have been exposed during such service to certain 
herbicide agents, including Agent Orange.  Under the provisions 
of 3.309(e), if a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain listed 
diseases shall be service connected even though there is no 
record of such disease during service.  In this case, the record 
shows that the Veteran had metastatic renal cell carcinoma which 
included the lung.  Lung cancer is listed as one of the 
presumptive conditions under 3.309(e).  However, the overall 
medical evidence suggests that the kidney was the primary source 
of cancer and that the cancer spread to the lung and bone.  See 
Mercy hospital records, August 2006 VA opinion.  As the medical 
evidence reveals that the Veteran did not have primary lung 
cancer, the presumption is not for application.  In addition, the 
Board recognizes the Veteran's diagnosis of metastatic renal cell 
cancer; however, renal cancer is not listed among the disorders 
for which a presumption based on herbicide exposure is warranted 
under § 3.309(e) and, therefore, presumptive service connection 
is not warranted.  

Nonetheless, the appellant has contended that the Veteran's 
metastatic renal cell cancer was a direct result of service.  As 
reflected above, the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange.  Stefl, 21 Vet. App. at 120.  
In other words, a regulatory established presumption is not the 
sole method for showing causation in establishing a claim for 
service connection for disability due to herbicide exposure.  The 
Board will now consider whether service connection for the cause 
of the Veteran's death due to Agent Orange exposure is warranted 
on a direct basis.

In this case, the only opinion addressing the etiology of the 
Veteran's cause of death is Dr. J.P.Y.'s September 2009 letter.  
In the letter, Dr. J.P.Y. stated that in 1995, the Veteran had an 
acute onset of right flank pain and was found to have a 6 
centimeter low-grade Aden carcinoma of the kidney which was 
removed with a radical nephrectomy.  In 2001, because of flank 
pain, a CT scan showed a 2 centimeter mass in the left kidney as 
well as a 1 centimeter nodule in his left lung.  He had a partial 
pneumonectomy which revealed metastatic renal cell carcinoma and 
also had a partial nephrectomy.  He underwent immunotherapy with 
chemotherapy for the metastatic disease but unfortunately 
succumbed to the disease in June 2004.  Dr. J.P.Y. explained that 
asynchronous bilateral renal cell carcinoma separated by 6 years 
was extremely rare.  The Veteran was not a smoker and had no 
recent carcinogen exposure; however, he did serve in the military 
during the Vietnam conflict and was exposed to Agent Orange.  He 
also had non-insulin dependent diabetes mellitus which could have 
complicated his disease.  Agent Orange has been implicated in 
many disease processes and with the Veteran's exposure and the 
very unusual presentation of bilateral asynchronous renal cell 
malignancy, Dr. J.P.Y. believed a possible causative factor of 
Agent Orange and recommended the consideration be given to the 
connection between his disease and his exposure while being in 
the military during the Vietnam Conflict.  The Board finds that 
Dr. J.P.Y.'s opinion to be persuasive.  The value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The opinion assessed that the Veteran's recurrence of carcinoma 
was extremely rare and that he did not have the risk factors of 
smoking or recent carcinogen exposure.  Dr. J.P.Y. suggested the 
possible causative factor of Agent Orange with respect to the 
Veteran's metastatic renal cell carcinoma.  There is no medical 
opinion to the contrary.  The Board wishes to reiterate that all 
that is needed to establish service connection is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, and then the benefit 
of the doubt shall be given to the claimant.  38 U.S.C.A. § 
5107(b).  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, 1 Vet. App. at 54.

In this regard, the Board notes that, although Dr. J.P.Y's 
opinion is not worded in terms of certainty regarding a 
connection between Agent Orange exposure and the cause of the 
Veteran's death, metastatic renal cancer, often "[m]edicine is 
more art than exact science, and . . . a medical opinion [need 
not] be expressed in terms of certainty" in order to support a 
claim.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  Under 
the facts of this case, Dr. J.P.Y. stated that it was possible 
that the Veteran's renal cell cancer was related to his exposure 
of Agent Orange due to the Veteran's unusual presentation of 
bilateral asynchronous renal cell malignancy as well as the 
absence of general risk factors such as smoking and recent 
carcinogen exposure.  The Board is mindful that reasonable doubt 
"is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility."  
38 C.F.R. § 3.102.  However, despite the use of the term 
"possible" by Dr. J.P.Y., his description of the Veteran's 
disease process and recommendation of the consideration of the 
connection between the Veteran's disease and Agent Orange 
exposure persuades the Board that the doubt in this case about a 
connection between the renal cancer and the herbicide exposure is 
not one based on a "remote" possibility but one which is 
"within the range of probability."  In addition, the appellant 
also submitted an internal VA report on the association between 
adverse health effects and exposure to Agent Orange.  This report 
was presented by Special Assistant and Admiral E.R.Z. to 
Secretary Derwinski in May 1990.  In it, the Admiral asserts that 
he reviewed and evaluated the work of the Scientific Counsel of 
the Veterans' Advisory Committee on Environmental Hazards and 
commissioned independent scientific experts to assist him.  
Following his review, the Admiral concluded that 'there is 
adequate evidence for the Secretary to reasonably conclude that 
it is at least as likely as not that there is a relationship 
between exposure to Agent Orange and the following health 
problems, 'including kidney cancer.'  

The Board notes that there is no medical evidence in this case 
indicating that the Veteran's cause of death, metastatic renal 
cell cancer, was not likely related to Agent Orange exposure.  
The Board acknowledges that it could remand the case for another 
opinion that provides a more detailed discussion regarding Dr. 
J.P.Y's opinion; however, the Board concludes that in this case, 
as it now stands, the evidence of record is at least in relative 
equipoise as to whether the Veteran's cause of death is the 
result of Agent Orange exposure in service.  Therefore, a remand 
is not necessary here to obtain another medical opinion to decide 
the claim as the medical opinion of record is sufficient for that 
purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to obtain 
evidence against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably construed 
as obtaining additional evidence for that purpose).  Accordingly, 
resolving the benefit of the doubt in favor of the appellant, the 
Board will grant the claim for service connection for the cause 
of the Veteran's death based on exposure to Agent Orange.  38 
U.S.C.A. § 1110, 5107(b); 38 C.F.R.              § 3.303, 3.102.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


